Title: From Benjamin Franklin to Deborah Franklin, 28 April 1774
From: Franklin, Benjamin
To: Franklin, Deborah


My dear Love,
London, April 28. 1774
I hoped to have been on the Sea in my Return by this time, but find I must stay a few Weeks longer, perhaps for the Summer Ships. Thanks to God I continue well and hearty, and hope to find you so when I have the Happiness once more of seeing you.
Your God Daughter Amelia Evans, that was, (now Barry,) is gone again with her Husband and Children to Tunis, where she is to live some time, while her Husband who is Captain of a Ship, trades in those Seas. Inclos’d I send the affectionate sensible Letter she wrote me on taking Leave.
My Blessing to the Children. Mrs. Hewson’s have lately had the Small Pox, the eldest in the common Way very full, the youngest by Inoculation lightly; and both are now well: But Mr. Hewson is down with a terrible Fever, and till yesterday his Life was despair’d of; we now begin to hope his Recovery. I shall give you another Line by the Packet of next Week, and am as ever Dear Debby, Your affectionate Husband 
B. Franklin
 
Addressed: To / Mrs Franklin / Philadelphia / per favour of / Capt. Ashmead
